C. A. 4th Cir. Certiorari granted, cases consolidated, and a total of one hour allotted for oral argument. Briefs of petitioners are to be filed with the Clerk and served upon opposing -counsel on or before 3 p.m., Friday, November 12, 1999. Briefs of respondents are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 13, 1999. Reply briefs, if any, are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, December 30, 1999. This Court’s Rule 29.2 does not apply.